DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 8-18, 21 and 39 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Brooks on 03/12/2021.  Claims 1, 3, 8, 10, 12-13, 18, 21 and 39 have been amended and claims 19-20, 26-33 and 37-38 have been cancelled by Examiner’s amendment. 
The application has been amended as follows: 
(Currently Amended) A computer implemented method for clinical performance
measurement of a clinician treating a patient subject, said method comprising: 
defining a range of an acceptable treatment variable values for a treatment variable of [[a]] the patient subject; 
the treatment variable is an analyte level of the patient subject's blood and the acceptable treatment variable values is a range of the analyte level; 
the clinician selecting a selected intervention for the patient subject; 
the clinician performing the selected intervention on the patient subject; 

determining an affected treatment variable value for the treatment variable of the patient subject from a sensor after performing the selected intervention; 
a processor based clinical support system modeling the selected intervention on the treatment variable over a predicted time with a predictive model; 
the predictive model trained with a plurality of affected treatment variable values of the patient subject; 
determining, with the predictive model, a plurality of predicted affected treatment variable values over the predicted time; 
the processor based clinical support system automatically determining a selection performance measure as the clinical performance measurement of the clinician for the selected intervention by comparing the affected treatment variable value and the plurality of predicted affected treatment variable values to the acceptable treatment variable values; 
performing a plurality of selected interventions on the patient subject over a performance time period;
determining a plurality of the selection performance measures over the performance time period; 
each of the plurality of the selection performance measures associated with one or more time in the performance time period; 
determining whether one or more of the plurality of the selection performance measures is one of a good selection performance measure or a bad selection performance measure wherein the good selection performance measure is correlated one of the predicted affected treatment variable values being within the acceptable treatment variable values and the bad selection performance measure is correlated with one of the predicted affected treatment variable values being outside of the acceptable treatment variable values; 
identifying a performance indicator by performing a first pattern recognition analysis on the plurality of selected interventions and the plurality of the selection performance measures over the performance time period whereby the performance indicator identifies an association of one or more of the plurality of selected interventions with one or more of the good selection performance measure or the bad selection performance measure;
the first pattern recognition analysis comprises a stochastic search algorithm configured to compare and find patterns between the plurality of the selection performance measures and the treatment variable value comprises a predicted future analyte level existent in a historical dataset of treatment variable values; 
the clinician performing the plurality of selected interventions on the patient subject over a treatment time period; 
determining [[a ]] the plurality of affected treatment variable values over the treatment time period; 
identifying the one or more time wherein the affected treatment variable value is one of [[the]] a good affected treatment variable value or [[the]] a bad affected treatment variable value; 
identifying a treatment indicator by performing a second pattern recognition analysis on the plurality of selected interventions on the patient subject and the plurality plurality of selected interventions with one or more of the good affected treatment variable value or the bad affected treatment variable value; and 
the second pattern recognition analysis comprises a second stochastic search algorithm configured to find patterns of the plurality of selected interventions on the patient subject to compare to a plurality of historical selected interventions from a historical dataset of selected interventions and the treatment variable values comprises a predicted future analyte level value existent in the historical dataset of treatment variable values.  
3. (Currently Amended) The method of claim 1 further comprising: 
defining a recommended intervention; and 
automatically determining the selection performance measure as the clinical performance measurement of the clinician for the selected intervention by comparing the affected treatment variable values to the acceptable treatment variable values and comparing the recommended intervention to the selected intervention.  
8. (Currently Amended) The method of claim 1 further comprising: 
receiving a plurality of treatment variable values for the treatment variable over a treatment time period; 
each of the treatment variable values associated with one or more time in the treatment time period; and 
 storing the treatment variable values associated with one or more time in the treatment time period whereby the plurality of treatment variable values may the treatment time period.   
10. (Currently Amended) The computer implemented method of claim 1 wherein: 
the patient subject is a hypothetical subject; 
the acceptable treatment variable values are model treatment variable values in a clinical simulation; and 
the clinical performance measurement of the clinician is a simulated clinical performance measurement of a clinical training simulator.  
12. (Currently Amended) The computer implemented method of claim 11 wherein automatically determining [[a]] the recommended intervention as the selected intervention comprises automatically determining [[a]] the recommend intervention as the selected intervention utilizing a control system model to model the affected treatment variable value.
 	13. (Currently Amended) The computer implemented method of claim 11 wherein automatically determining [[a]] the recommended intervention as the selected intervention comprises automatically determining [[a]] the recommended intervention as the selected intervention utilizing a Partially Observable Markov Decision Process (POMDP) algorithm to model the affected treatment variable value.  
18. (Currently Amended) The computer implemented method of claim 14 wherein: 
the patient subject is a hypothetical subject; the acceptable treatment variable values are model treatment variable values of a clinical simulation; and 
of the clinician is a simulated clinical performance measurement of a clinical training simulator.  
19. (Cancelled) 
20. (Cancelled)
21. (Currently Amended) The computer implemented method of claim 1 further comprising, before selecting the intervention on the treatment variable: 
selecting a test intervention on the treatment variable; 
inputting the test intervention into the predictive model; 
determining the affected treatment variable value over the predicted time by modeling the test intervention on the affected treatment variable value over the predicted time; 
and presenting a visual representation of the affected treatment variable value over the predicted time.  
26. (Cancelled) 
27. (Cancelled) 28. (Cancelled) 
29. (Cancelled) 
30. (Cancelled) 
31. (Cancelled) 
32. (Cancelled) 
33. (Cancelled) 
37. (Cancelled)
38. (Cancelled) 

a numeric representation of the association of one or more of the selected interventions with one or more of the good affected treatment variable value or the bad affected treatment variable value; and 
the affected treatment variable value comprises a glycated hemoglobin A1C level. 

Allowable Subject Matter
Claims 1, 3, 8-18, 21 and 39 are allowed as shown in the above amendment.   
The following is an examiner’s statement of reasons for allowance:
The prior art of record, including Galley (U.S. Pub. No. 2003/0028089 A1) in view of Lockwood (U.S. Pat. No. 5,845,245), Wennberg (U.S. Pub. No. 2007/0078680 A1), Jellifee (U.S. Pub. No. 2003/0060690 A1), Kouchi (U.S. Pub. No. 2005/0234311 A1), Levchuk (U.S. Pat. No. 8,655,822 B1) and Pybus (U.S. Pub. No. 2009/0305214 A1) does not disclose or render obvious the claimed invention.  
The closest foreign reference of record, Arnold (WO-2011060398-A1) does not teach or render obvious the claimed invention. 
 The closest non-patent literature reference of record, Tervonen, A stochastic multicriteria model for evidence-based decision making in drug benefit-risk analysis, January 26, 2011, Statistics in Medicine, 30 1419-1428 (Year: 2011), does not teach or render obvious the claimed invention. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHELLE REICHERT whose telephone number is (303)297-4782.  The examiner can normally be reached on 9-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686